Dissenting Statement
DeBruler, J.
It is only infrequently that this Court chooses to write an opinion when denying a motion to transfer. In order to avoid any possible doubt that might result from a simple concurrence in this denial of transfer, my vote is here separately expressed. I vote to deny the petition of the appellee-hospital to transfer. I do not join in the legal statements and conclusions express by Judge Givan on behalf of a majority of the members of the Court, and would leave the Appellate Court opinion stand untrammelled.
Note. — Reported in 274 N. E. 2d 530.